Citation Nr: 0515864	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back disability, status post 
laminectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left femur, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran indicated disagreement 
with that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in March 2004.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in March 2005.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran is seeking increased disability ratings for his 
service-connected lumbar laminectomy residuals and left femur 
fracture residuals.  He is also seeking TDIU, on the basis 
that his service-connected disabilities prevent him from 
obtaining and maintaining substantial gainful employment.  He 
has also requested entitlement to automotive and adaptive 
equipment, or to adaptive equipment only.

After a review of the record, the Board finds that additional 
development of the evidence is necessary prior to further 
appellate consideration of the veteran's claims.

In particular, the Board notes that the veteran's 
representative, at the personal hearing held in March 2005, 
alleged that the impairment caused by the veteran's service-
connected disabilities have worsened since November 2002, 
when he was last accorded a VA examination.  In addition, 
when discussing the fact that a certificate for eligibility 
for financial assistance for the purchase of an automobile or 
adaptive equipment requires, in part, loss or permanent loss 
of one or both feet, the veteran's representative averred 
that the veteran's lower extremity impairment was of such 
severity as to be "almost essentially there."

The Board believes that the report of a contemporaneous 
examination of the veteran's service-connected lumbar and 
left leg disabilities would be of significant probative value 
and should accordingly be sought.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990) [VA has duty to assist veteran in 
developing facts pertinent to his or her claim for benefits].  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be accorded a VA 
examination in order to ascertain the 
nature and severity of his lumbar spine 
and left lower extremity disabilities.  
Any diagnostic tests and/or specialist 
consultations deemed to be necessary by 
the examiner should be accomplished, to 
include, if appropriate, neurological 
testing.  In addition to indicating the 
nature and severity of these two 
disabilities, the examiner should also 
indicate on the examination whether the 
veteran's left lower extremity impairment 
is the equivalent of loss of use of the 
left foot, and whether it is as least as 
likely as not that the veteran's service-
connected disabilities, when combined, 
render him unemployable.  The veteran's 
claims file should be furnished to the 
examiner, for his or her review, prior to 
this examination.  The examination report 
is to be associated with the veteran's VA 
claims folder.  

2.  Following any other development 
deemed appropriate, VBA should 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




